¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its February 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied. The Respondents' request for sanctions is granted. The Respondent is awarded costs and expenses incurred in filing an answer to the petition for review. The amount of the costs and expenses will be determined by the Supreme Court Clerk. The Respondent should file an affidavit with the Clerk of the Washington State Supreme Court identifying the amount of costs and expenses incurred in answering the petition for review within 10 days of this order.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE